       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 1 of 15   1
     K1E5powC                   phone conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    POWERMAT TECHNOLOGIES, LTD.,

4                     Plaintiff,                   New York, N.Y.

5                v.                                19 Civ. 878 (VSB)

6    BELKIN INTERNATIONAL INC.,

7                     Defendant.

8    ------------------------------x

9                                                  January 14, 2020
                                                   4:30 p.m.
10
     Before:
11
                          HON. VERNON S. BRODERICK,
12
                                                   District Judge
13

14
                                   APPEARANCES
15

16   MCKOOL SMITH, P.C.
          Attorneys for Plaintiff
17   BY: NICHOLAS M. MATHEWS

18
     O'MELVENY & MEYERS, LLP
19        Attorneys for Defendant
     BY: BRAD M. ELIAS
20   BY: MATTHEW KLINE

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 2 of 15        2
     K1E5powC                   phone conference

1              (Case called)

2              THE COURT:    This is Judge Broderick.      If you could

3    repeat that?    You cut out there.

4              MR. MATHEWS:    Yes.    This is Nick Mathews from McKool

5    Smith representing Powermat.       Hopefully you can hear me okay,

6    your Honor.

7              THE COURT:    Yes.    Was there somebody else also with

8    you?

9              MR. KLINE:    It's Matt Kline from O'Melveny for Belkin,

10   your Honor, but I'm having a hard time hearing everyone.           I

11   hope you can hear me okay.

12             THE COURT:    I can hear you.    So, right now we have

13   Mr. Kline, Mr. Mathews.     Is there anybody else on the line?

14             MR. ELIAS:    Yes, your Honor.     Brad Elias also from

15   O'Melveny for Belkin as well.

16             THE COURT:    Thank you.

17             So, we are here today for discovery dispute.         I just

18   ask that when counsel does speak if you could please identify

19   yourself for the record.       We are in my chambers, we have a

20   court reporter here, so I just want to make sure that we have

21   an accurate record.

22             So, I have the following documents in connection with

23   today's conference.     I have the order setting the revised

24   discovery schedule which was document 77 from ECF.          I have the

25   parties' joint letter submitted on January 3rd.         And then I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 3 of 15     3
     K1E5powC                   phone conference

1    have the redacted letter that was also submitted by the

2    parties, was filed on ECF and docketed as document 79.

3              Are there any other materials that I should have in

4    connection with today's conference?       First I will hear from

5    plaintiff's counsel.

6              MR. MATHEWS:    Nick Mathews for Powermat.      Not from our

7    perspective, your Honor.

8              THE COURT:    Okay.

9              From the defendant's perspective?

10             MR. KLINE:    Matt Kline, your Honor.      Those are the

11   right documents.    Thank you.

12             THE COURT:    So, the first item would I like to discuss

13   is the issue of the 30(b)(6) deposition and I guess my question

14   is the following.    I don't believe that I have -- either

15   party -- any of the specific questions that the 30(b)(6)

16   deponent was unable to answer.      Is that an accurate statement?

17             First I will hear from Mr. Mathews.

18             MR. MATHEWS:    Yes, your Honor.

19             So, the 30(b)(6) witness is the Chief Financial

20   Officer of Powermat.

21             THE COURT:    Yes.

22             MR. MATHEWS:    And so he did answer a number of

23   questions related to the solvency of the company during the

24   relevant time period which was the issue that was in question

25   at the time.    And so, from our perspective, he was able to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 4 of 15       4
     K1E5powC                   phone conference

1    answer those questions during the deposition.         Now, there are

2    other aspects of the deposition where Belkin has said they wish

3    they had some more information but I don't think that the

4    conclusion regarding solvency was one of those issues.

5              THE COURT:    Let me hear from either Mr. Kline or

6    Mr. Elias with regard to that.

7              MR. KLINE:    Sure, your Honor.     Mr. Elias took the

8    deposition so I am going to say something briefly and then if

9    Mr. Elias wants to augment it I advise him to do so.          And, I

10   apologize, he is in the New York office and I am in Los Angeles

11   so we can't be perfectly coordinated.

12             I think the main issue, your Honor, was we wanted the

13   audited financials to be able to test some of the claims their

14   CFO is making and when we were pressing him on some of the

15   details he consistently referred to, well, there would be

16   documents that say that.      I can't provide you that information.

17   And then, when Mr. Elias pressed him on some of the issues he

18   said, you know, I just really didn't spend time reviewing

19   documents.   I think he said something like he spent three

20   minutes on it preparing for some of the questions.

21             If Mr. Elias wants to augment that, with your

22   indulgence, your Honor, I invite minimum to do so.

23             THE COURT:    Sure.

24             Go ahead, Mr. Elias.

25             MR. ELIAS:    Thank you, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 5 of 15    5
     K1E5powC                   phone conference

1               There were two primary parts to the 30(b)(6) topic.

2    Part of it was the solvency issue that you heard Mr. Mathews

3    address, and the second half of it was Powermat's financial

4    condition generally during this 2015 to 2017 time period that's

5    at issue.    We are not disputing that we were able to get

6    information about the solvency question.        Mr. Mathews is

7    correct that the witness did answer those questions and

8    provided that information.      The problem we have is that he

9    wasn't able to answer the most basic questions about the

10   company's financial condition.      Some of the examples are we

11   asked him whether the company had positive EBITDA; he did not

12   know.    We asked him about the company's revenues; he did not

13   know.    We asked him about the amount of time he had spent

14   preparing to answer those questions and his response was that

15   he had spent three minutes.

16              So, really what this is about is not the

17   solvency-related testimony, it is that we would like to get the

18   financial statements and then we would like to have an

19   opportunity to question him as a 30(b)(6) witness about those

20   statements.

21              THE COURT:   Okay.   Let me ask this.     When you say the

22   financial statements, over what time period are you talking

23   about?    What time period are you talking about?

24              MR. ELIAS:   We have asked for the audited financial

25   statements for 2015, 2016, 2017.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 6 of 15    6
     K1E5powC                   phone conference

1              THE COURT:    Okay.   Well, let me ask the follow-up

2    question.   I think, again, I think I actually have to see the

3    specific questions that the witness was unable to answer in

4    order to make an informed ruling with regard to this issue, as

5    well as, and I may already have this, but as well as the notice

6    of deposition that has the 30(b)(6) topics, and I think that

7    would assist me in actually making an ultimate ruling.

8              So, I would ask that the parties provide that to me.

9    To the extent that you believe that I should also, it probably

10   makes sense to provide me with the relevant pages of the

11   deposition so I can see exactly what the responses were related

12   to that so that I can more appropriately actually respond, make

13   a ruling on the 30(b)(6) issue.

14             MR. KLINE:    This is Mr. Kline.

15             That makes sense and we appreciate that and we will

16   get you that this week, your Honor, and we will make sure to

17   run it by Mr. Mathews before we send it in.

18             THE COURT:    That would be perfect.      And obviously, to

19   the extent that you can agree on materials or agree to disagree

20   on certain materials, that's fine.       But I would appreciate

21   that.   It would just assist me in making that ruling.

22             So, as I understand it, with regard to the, there are

23   I think two basic other issues, I believe, one is relating to

24   the documents -- hold on for two seconds -- documents relating

25   to license disputes with other third-parties.         As I understand


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 7 of 15      7
     K1E5powC                   phone conference

1    it, certain documents have been turned over, specifically when

2    the plaintiff's negotiations resulted in a license, my

3    understanding is that the license was produced and that the

4    surrounding documents -- only the license was produced but not

5    the surrounding documents.

6              Is that an accurate statement?

7              MR. MATHEWS:    Nick Mathews for Powermat.      Your Honor,

8    that is a correct statement.

9              THE COURT:    As well as I understand it, the argument

10   with regard to the financial condition, the argument was that

11   they would be irrelevant to the issue of a contract claim.

12             Is that also accurate?

13             MR. MATHEWS:    Yes, your Honor.     That is correct.

14             And that was Nick Mathews for Powermat.

15             THE COURT:    Thank you.

16             So, let me hear briefly from defense counsel with

17   regard to each of those issues.

18             MR. KLINE:    Yes, your Honor.     This is Mr. Kline for

19   Belkin.

20             The disputes with third-parties on the license

21   agreements is really important.       I think that for a moment

22   Powermat was taking the position in the case that they had one

23   standard agreement with these different licensees.          I think

24   discovery and the deposition of their CEO and their other

25   witnesses has shown that they really didn't have one standard


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 8 of 15      8
     K1E5powC                   phone conference

1    agreement.    The agreement changed across different licenses

2    that they had set up and not only was there no standard

3    agreement, there were a number of disputes about the terms of

4    those license agreements.      And so, for example, we know that

5    one dispute resulted in a settlement agreement with Samsung

6    that we would like to get our hands on as well as the documents

7    back and forth where the parties kind of took different

8    positions about how to read the contract.

9               I think most important among these other licensees is

10   a company called IDT, your Honor, that we have established that

11   in the parties' back and forth there is a deposition exhibit

12   that we can get to you and some related deposition testimony if

13   it was helpful where Powermat said to Belkin, hey, we are

14   having a hard time finalizing our deal between Powermat and

15   Belkin.    If you want to, you guys can just rely on the IDT

16   license -- you being Belkin -- you can rely on the Powermat IDT

17   license.

18              As it turns out the Powermat IDT license has exactly

19   the contractual language that we think should be the

20   appropriate language in this case, it does not contain the few

21   words of mistake that we believe are contained in our contract

22   and we want to get the back and forth around that.          And why

23   that is so important is that their CEO admitted in his

24   deposition with us that, yes, there were mistakes in the

25   document.    He did not, to be clear, your Honor, admit that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 9 of 15        9
     K1E5powC                   phone conference

1    mistake that we claim in the case is present but he admits

2    there is other mistakes like every page of the contract has the

3    number 5 at the bottom of it or there is red lining and other

4    strange headers and footers in the document.

5              We want to be able to show, through the back and forth

6    that Powermat had with IDT, Samsung, and a couple of other

7    parties, that our interpretation is a completely reasonable

8    one, as is our mistake defense.

9              I think that there has been a little bit of ships

10   passing in the night in some of the briefing with this.            We

11   don't want their communications with any licensee ever about a

12   possible license.    We really just want the kind of related

13   communications for folks where they reached a license agreement

14   and there was a dispute about the terms of that license

15   agreement because we think that those are really germane,

16   relevant documents to the issues in the case, and based on the

17   deposition admissions we got we don't think that there is any

18   significant burden in gathering these documents because, as the

19   CEO described it, yes, there are letters and e-mails back and

20   forth but we are not talking about mountains of evidence, just

21   a small amount.

22             So, that's the one item, your Honor.        I think on the

23   relevance of the financial documents, I think we have

24   identified a couple and I think that, you know, the parties

25   have briefed that issue.      One has to do with their bad or good


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 10 of 15     10
     K1E5powC                    phone conference

1    faith in the way they've approached the contract.          They cite a

2    North Carolina case that says that is not really relevant, we

3    have cited some Second Circuit cases that we say we think it is

4    relevant.   There is the issue of -- the potential issue, we

5    haven't really pushed it hard in the case yet, about whether

6    they were solvent.     And the CEO did admit during the deposition

7    that they were missing their debts as they were coming due but

8    it is an issue that's not fully explored on our end.          And I

9    just think under the general relevance standards, if this case

10   were ever to go to a jury, we would want to show the general

11   financial condition of the company and why it was that after

12   many months of not coming after us for payments on this

13   chi-only standard, they really kind of, with the new CEO place

14   and the new economic pressures in the company, did pursue this

15   new strategy.

16             None of that is to prejudge any of those issues, your

17   Honor.   You will hear very forcefully from Mr. Mathews that he

18   disagrees with those case themes and theories, but I think Rule

19   26 says this isn't the time to decide the merits of those

20   issues but if there is a plausible theory of relevance we

21   should get those documents.

22             In terms of any burdensomeness objection on the

23   financial documents, we think there is not really a good one

24   there because their CFO admitted, yes, they keep audited

25   financial records and those would be pretty easy to gather and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 11 of 15    11
     K1E5powC                    phone conference

1    produce to us.

2              THE COURT:    Okay.

3              MR. KLINE:    So, I hope I addressed the two categories

4    of documents, your Honor.

5              THE COURT:    You did.    Let me hear from plaintiff's

6    counsel with regard to these two issues, if you have anything

7    additional to add to the letters.

8              Go ahead.

9              MR. MATHEWS:    Yes, I do, your Honor.      Nick Mathews for

10   Powermat.    And if I could take 30 seconds to kind of give an

11   overview of how we got here in terms of this discovery dispute

12   and what else we have already done to produce relevant

13   materials?

14             From our perspective, this is a clear license, there

15   is an integration clause, no parole evidence is relevant, but

16   we have been willing to move things along to trial and we have

17   spent tens of thousands of dollars gathering documents at

18   Belkin's request.     This includes all the correspondence to and

19   from Powermat and Belkin.       Before the contract was negotiated

20   and afterward, internal correspondence within Powermat

21   regarding the negotiation and performance of the license,

22   patent claim charts internal that we keep showing that we have

23   patents covering the standard, and the most recent request we

24   got from Belkin is, well, now we need all of your third-party

25   licenses even though we are looking at the intent of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 12 of 15   12
     K1E5powC                    phone conference

1    parties in this contract and we agreed to that request too and

2    we produced those.

3              So, this next request for correspondence and back and

4    forth relating to these third-party contracts, we think, is

5    many steps removed from what is relevant in the case and it is

6    something that is significantly driving up our costs in terms

7    of discovery and we don't think it is proportional to the needs

8    of the case.

9              THE COURT:    Okay.   So, with regard to the first issue,

10   which as I understand it -- well, as I understand it, it is the

11   issue of licenses that had already been reached and then if

12   there was a dispute with regard to those licenses.

13             I agree that under Rule 26 and the definition of

14   relevance as it stands with regard to discovery, that there is

15   a theory under which those materials would be relevant.

16   Similarly, I find that with regard to the financial

17   documents -- again I am not, to be clear, I am not, by making

18   these rulings at all, A, indicating that the documents will

19   ultimately be relevant; or B, that even if I find that there is

20   some relevancy that the documents necessarily could even be

21   admissible.    I am purely making a ruling that at this stage

22   they're discoverable.

23             So, with regard to the financial documents -- and

24   again, I don't know.     I, too, think that those are relevant and

25   it may be that, as I indicated in the order, that in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 13 of 15    13
     K1E5powC                    phone conference

1    resolution of the legal issues that are currently before me

2    that some of these documents may fall out.         In other words,

3    while I understand that there is expense to the plaintiff to

4    produce these and I understand that -- but it may be that when

5    I do make the legal rulings that some of these will no longer

6    prove to be relevant.     And I am not in any way sort of

7    pre-staging or giving you any idea about one way or the other

8    where I intend to come out but I am just indicating that I

9    understand the issues.

10              If, at the end of the day, once these documents were

11   produced, if there is a sense that plaintiff feels that these,

12   it was improper and/or that on the basis of proportionality

13   that there is an argument to be made that the defense should

14   bear some of the costs or related to these documents, I will

15   hear you at that time but at this stage I find that they are

16   sufficiently relevant under Rule 26 to necessitate their

17   production, again with the limitation, as I understand it, with

18   regard to when it comes to the licensing issue the only

19   documents that are being sought and that I am ruling on are the

20   documents as they relate to licenses that were entered into

21   where there had been a subsequent, I guess, dispute with regard

22   to those licenses and the back and forth that occurred related

23   to that.

24              And then, with regard to the 30(b)(6) issue, I am

25   going to reserve decision on that until I receive the materials


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 14 of 15      14
     K1E5powC                    phone conference

1    from the parties relating to that.

2              Is there anything either that the parties don't

3    understand or things that you would seek clarification on at

4    this stage with regard to my ruling?        From the plaintiff?

5              MR. MATHEWS:    Not from Powermat.      Nick Mathews for

6    Powermat.    Nothing unclear from our perspective.        Thank you

7    very much.

8              THE COURT:    All right.

9              MR. KLINE:    And Matt Kline for Belkin, your Honor;

10   same.   We understand your ruling and we appreciate it and we

11   will work together with Mr. Mathews moving forward.

12             THE COURT:    Okay.   All right.    Thank you very much,

13   counsel, for getting on the phone and I look forward to getting

14   the materials related to the 30(b)(6) issue.         Assuming I don't

15   have any additional questions, what will follow from that once

16   I receive the materials is a ruling from me on that particular

17   issues.   If I do have questions, I will issue an order asking

18   that we jump on the phone, I will try and issue in that order,

19   have other questions that I have so that the parties can be

20   prepared to respond to it and then we will resolve that issue

21   as expeditiously as possible so the parties can move forward.

22   Okay?

23             MR. KLINE:    Matt Kline, your Honor.      Thank you.     And I

24   know Mr. Mathews and I both appreciate your willingness to jump

25   on the phone and have these calls.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 86 Filed 02/20/20 Page 15 of 15       15
     K1E5powC                    phone conference

1              THE COURT:    Sure.

2              MR. KLINE:    Not every judge in the country does this

3    so we appreciate your time.

4              THE COURT:    It is not a problem.      Is there anything

5    else that we need to deal with today?        From the plaintiff?

6              MR. MATHEWS:    Nick Mathews for Powermat.       No, your

7    Honor, and thank you for your time.

8              THE COURT:    From the defense?

9              MR. KLINE:    No, your Honor, have a good day.        Thank

10   you very much.

11             THE COURT:    Thank you very much.      We will stand

12   adjourned.

13                                     o0o

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
